IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHAYLA NICOLE SMITH,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3753

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and ROBERT L.
BOSTIAN,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Shayla N. Smith, pro se, Appellant.

Louis A. Gutierrez, Assistant Court Chief, Reemployment Assistance Appeals
Commission, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.